Citation Nr: 0947677	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right lower 
extremity disorder, to include shin splints and degenerative 
joint disease.

3.  Entitlement to service connection for a left lower 
extremity disorder, to include shin splints and degenerative 
joint disease.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a disorder of the 
coccyx (tail bone).

6.  Entitlement to service connection for an abdominal 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from September 1989 to 
May 1995.  This matter originally came before the Board of 
Veterans' Appeals (the Board) on appeal from a June 2006 
rating decision issued by the Denver, Colorado Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Board remanded the case for the scheduling 
of a Board hearing.  In October 2009, a videoconference 
hearing was held between the above RO and the Board in 
Washington, DC, before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the six issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

A January 2006 RO document states that the appellant's 
service medical treatment records are unavailable for review; 
this memorandum was promulgated after one search attempt in 
October 2005 yielded a negative response in November 2005.  
But the appellant apparently was able to procure copies of 
these records and he submitted them to the RO in February 
2006 (one month after the RO declared them unavailable).  
However, the records submitted by the appellant appear to be 
incomplete - for example, only the back side of the June 1989 
delayed entry examination is in the claims file.  There is no 
clear indication that the RO ever sought the originals of the 
appellant's service medical treatment records after he 
submitted the copies.  VA is, therefore, on notice of records 
that may be probative of the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  VA has a responsibility to obtain 
records generated by Federal government entities that may 
have an impact on the adjudication of a claim.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the appellant's service medical 
treatment records and VA records should be obtained and 
associated with the claims file.

The appellant is seeking service connection for bilateral pes 
planus, right and left lower extremity disorders, a lumbar 
spine disorder, a fractured tail bone, and an abdominal 
disorder.  He underwent a VA medical examination in April 
2006.  The examiner noted that no medical records had been 
submitted for review in conjunction with the examination.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  More important, the examiner never rendered 
any opinion as to the etiology and onset dates of the 
appellant's claimed conditions.  

Thus, while the RO did arrange for the examination of the 
appellant, the medical findings were inadequate.  
Accordingly, a new medical examination is necessary to make 
determinations in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should conduct a thorough 
search, at the National Personnel Records 
Center or other sources, for the Veteran's 
service medical records.  The Veteran 
should be asked to submit any additional 
service medical records he has in his 
possession.  Any evidence obtained should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be set 
forth in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA or other 
government) who have treated him for any 
of his claimed conditions.  After securing 
the necessary release(s), the AMC/RO 
should obtain all associated records not 
already of record.  To the extent an 
attempt to obtain any of these records is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for 
appropriate examinations to determine the 
nature, extent, onset date, and etiology 
of his claimed bilateral foot, bilateral 
lower leg, lumbar spine, coccyx, and 
abdominal/gastrointestinal pathology.  The 
claims file must be made available to and 
reviewed by the examiner(s).  Any studies, 
such as X-rays, deemed necessary should be 
performed.  

The examiner(s) should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any claimed disorder found.  
The examiner(s) should offer an opinion as 
to whether the onset of any current 
disorder(s) is attributable to the 
appellant's active military service, as 
follows:

(a)  Is the Veteran currently diagnosed 
with any chronic bilateral foot, 
bilateral lower leg, or lumbar spine 
disorder?  Does the Veteran have a 
fractured tail bone or other pathology 
of the coccyx?  Is the Veteran currently 
diagnosed with any chronic abdominal or 
gastrointestinal disorder?  The 
examiner(s) should discuss the clinical 
significance of the appellant's various 
instances of treatment for relevant 
complaints during his active service 
from September 1989 to May 1995.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder(s), that any of the 
appellant's claimed pathology had its 
onset during his military service from 
September 1989 to May 1995?

(c)  If the claimed bilateral pes planus 
had its onset prior to September 1989, 
what is the likelihood, based on what is 
medically known about such disorders, 
that any such disorder was aggravated by 
the appellant's active military service, 
including physical training, marching 
and hiking? and 

(d)  If the claimed bilateral pes planus 
was aggravated by service, what is the 
likelihood, based on what is medically 
known about such disorders, that any one 
of the appellant's other claimed 
disorders was caused by or aggravated by 
the appellant's pes planus?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the 
examiner(s) should clearly and 
specifically so specify in the report, and 
explain why this is so.

5.  Upon receipt of the VA medical 
examination report(s), the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

6.  After all appropriate development has 
been completed, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate each claim with consideration 
of all theories of service connection.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

